94 Mich. App. 249 (1979)
288 N.W.2d 381
PEOPLE
v.
WAKEFORD
Docket No. 78-1129.
Michigan Court of Appeals.
Decided December 6, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, and Timothy Scallen, Assistant Prosecuting Attorney, for the people.
Dennis W. Cleary, for defendant.
Before: ALLEN, P.J., and BASHARA and BEASLEY, JJ.
PER CURIAM.
Defendant, Patrick E. Wakeford, was charged jointly with codefendant, Robert Ammons, of two counts of robbery armed and one count of felony-firearm. This appeal deals only with defendant Wakeford. Defendant was convicted by a jury as charged. After being sentenced to not less than 40 years nor more than 60 years in prison on the armed robbery counts, and two years on the felony-firearm count, he appeals as of right.
On appeal, defendant argues that the trial court erred in denying his motion to suppress evidence of previous felony convictions if he testified. He bases this claim on the fact that two previous felonies, one for unarmed robbery in 1973, and the other for assault with intent to rob in 1974, which the prosecution would have been permitted to use to attack his credibility, were for assaultive crimes generally similar to that charged here. The transcript indicates defendant, although only 22 at the time of this offense, had been convicted of three previous felonies. The trial judge recognized his right to exercise discretion with respect to defendant's motion, and appeared to exercise the same, *251 precluding reference to an attempted breaking and entering conviction, or to another robbery armed. While the trial judge's ruling, with regard to the motion, is in some respects confusing, we do not find the affirmative indication of error in application of the relevant principles which led to reversal in People v Baldwin.[1] We do not find any indication that the trial court affirmatively misapplied the factors delineated in People v Crawford.[2] Furthermore, even if the trial judge's ruling permitting cross-examination of defendant (if he chose to testify) regarding these two previous felony convictions were deemed error, we would find that such error was harmless in this case in view of the overwhelming evidence of defendant's guilt.
Defendant's other claims of error on appeal are similarly without merit.
Affirmed.
NOTES
[1]  405 Mich 550; 275 NW2d 253 (1979). See, People v Roberson, 90 Mich App 196; 282 NW2d 280 (1979).
[2]  83 Mich App 35, 39; 268 NW2d 275 (1978).